United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 18-2479
        ___________________________

            United States of America

                      Plaintiff - Appellee

                        v.

              Abdul Ahmed Asalati

                  Defendant - Appellant
        ___________________________

                No. 18-2482
        ___________________________

            United States of America

                      Plaintiff - Appellee

                        v.

              Abdul Ahmed Asalati

                   Defendant - Appellant
                 ____________

     Appeals from United States District Court
for the Western District of Missouri - Kansas City
                 ____________
                            Submitted: March 25, 2019
                              Filed: March 28, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       While on supervised release, Abdul Asalati pleaded guilty to conspiring to
distribute cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(B), and possessing a firearm in
furtherance of a drug-trafficking crime, 18 U.S.C. § 924(c)(1)(A). As part of his
plea agreement, he waived his right to appeal unless, as relevant here, his sentence
exceeded the statutory maximum. The district court 1 imposed a total sentence of
230 months in prison, which included 170 months on the drug-distribution count and
60 months on the firearm-possession count. Neither sentence exceeded the statutory
maximum. See id. § 924(c)(1)(A)(i); 21 U.S.C. § 841(b)(1)(B).

       In a separate proceeding, the district court revoked Asalati’s supervised
release and sentenced him to a 24-month prison term. The court ordered the
sentences to run consecutively, which resulted in a total prison sentence of 254
months. In an Anders brief, Asalati’s counsel raises the enforceability of the appeal
waiver and the substantive reasonableness of the sentences, especially when viewed
together, as potential issues on appeal. See Anders v. California, 386 U.S. 738
(1967). Counsel also seeks permission to withdraw. Id.

      We review the validity and applicability of the appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we


      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
                                         -2-
conclude that the appeal waiver is enforceable and that it is applicable to Asalati’s
challenge to the substantive reasonableness of his 230-month sentence. See United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (explaining that an
appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice).

       The appeal waiver, by its terms, does not cover Asalati’s 24-month sentence
for violating the conditions of supervised release, but we nevertheless conclude that
the sentence is substantively reasonable. See United States v. Feemster, 572 F.3d
455, 461–62 (8th Cir. 2009) (en banc) (discussing appellate review of sentencing
decisions); United States v. Calloway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that
a within-Guidelines-range sentence is presumptively reasonable). We further
conclude that the district court did not abuse its discretion when it ordered the
sentences to run consecutively. See U.S.S.G. § 5G1.3 cmt. n.4(C) (recommending
that a revocation sentence and a sentence for a new offense “be imposed
consecutively”).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have not identified any other non-frivolous issues for appeal.
Accordingly, we dismiss the appeal based on the appeal waiver in No. 18-2482,
affirm the judgment in No. 18-2479, and grant counsel permission to withdraw.
                       ______________________________




                                         -3-